DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2022 has been entered.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

4.	Claims 1, 4, 6, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki (JP Publication 2016-127000) in view of Umeyama (U.S. Patent Publication 2015/0333324).
Shiozaki discloses a secondary battery comprising a positive electrode, a negative electrode, and a non-aqueous electrolyte, wherein the positive electrode comprises a current collector, a protective layer comprising a conductive material and inorganic compound, and an active material layer (Paragraphs 0012, 0016, 0022, 0023), as recited in claim 1 of the present invention.  Shiozaki also discloses that the content of the inorganic compound in the protective layer is 90-99 wt% (Paragraph 0023), as recited in claim 1 of the present invention.  Shiozaki states that the active material layer can be a lithium transition metal oxide, such as LixCoO2 (Paragraph 0018), as recited in claim 1 of the present invention.  Shiozaki teaches that the protective layer has a thickness of 1-5 microns (Paragraph 0022), as recited in claim 4 of the present invention.  Shiozaki also teaches that the inorganic compound can be manganese oxide, silicon dioxide, titanium dioxide, and aluminum oxide (Paragraph 0023), as recited in claim 6 of the present invention.  Shiozaki states that the conductive material can be carbon black, acetylene black, ketjen black or graphite (Paragraph 0019), as recited in claim 11 of the present invention.
Shiozaki fails to disclose that a thermally expandable material, different from a conductive material, is present in the cathode and has larger volume expansion than the conductive material, that the expandable material is present in an amount of 0.1-5 
Umeyama discloses a nonaqueous electrolyte secondary battery comprising: a positive electrode, a negative electrode, and an electrolyte, wherein the positive electrode comprises a positive electrode current collector, and a sheet body on the current collector, wherein the sheet body comprises a mixture of a first positive electrode active material including a lithium nickel composite oxide, a second positive electrode active material including a lithium iron phosphate, and expanded graphite (Paragraphs 0057, 0062, 0069), as recited in claim 1 of the present invention.  Umeyama also discloses that the expanded graphite is added in the active material/expanded graphite mixture in an amount of 0.44-5.83 mass% (Paragraph 0073), as recited in claims 1 and 8 of the present invention.  Umeyama teaches that conductive materials other than the expanded graphite, such as acetylene black and Ketchen black, can be added to the positive electrode mixture (Paragraph 0096, 0098), as recited in claim 1 of the present invention.  It would be known by one of ordinary skill in the art that expanded graphite has larger volume expansion than any of the conductive agents listed above, as recited in claim 1 of the present invention.  Umeyama also teaches that the expanded graphite can have an average particle size of 1-20 microns and that the expanded graphite used can be BSP-5AS, BSP-15AS, BSP-20AS from Chuetsu Graphite Works Co, Ltd (Paragraph 0144), as recited in claim 10 of the present invention.  It would have been known by one of ordinary skill in the art that these types of expanded graphite have an expansion volume of between 10 and 300 mL/g, as recited in claim 10 of the present invention.
.
5.	Claims 2, 5, 7, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki (JP Publication 2016-127000) in view of Umeyama (U.S. Patent Publication 2015/0333324) and Kuzuo (JP Publication 2001-332245).
Shiozaki discloses a secondary battery comprising a positive electrode, a negative electrode, and a non-aqueous electrolyte, wherein the positive electrode comprises a current collector, a protective layer comprising a conductive material and inorganic compound, and an active material layer (Paragraphs 0012, 0016, 0022, 0023), as recited in claim 2 of the present invention.  Shiozaki also discloses that the content of the inorganic compound in the protective layer is 90-99 wt% (Paragraph 0023), as recited in claim 2 of the present invention.  Shiozaki teaches that the protective layer has a thickness of 1-5 microns (Paragraph 0022), as recited in claim 5 of the present invention.  Shiozaki also teaches that the inorganic compound can be 
Shiozaki fails to disclose that a thermally expandable material, different from a conductive material, is present in the protective layer of the cathode and has larger volume expansion than the conductive material, that the expandable material is present in an amount of 0.1-5 mass%, or 0.1-1 mass%, that an average particle size of the expandable material is 1-500 microns and the expansion volume is 10-300 m/g.
Umeyama discloses a nonaqueous electrolyte secondary battery comprising: a positive electrode, a negative electrode, and an electrolyte, wherein the positive electrode comprises a positive electrode current collector, and a sheet body on the current collector, wherein the sheet body comprises a mixture of a first positive electrode active material including a lithium nickel composite oxide, a second positive electrode active material including a lithium iron phosphate, and expanded graphite (Paragraphs 0057, 0062, 0069), as recited in claim 2 of the present invention.  Umeyama also discloses that the expanded graphite is added in the active material/expanded graphite mixture in an amount of 0.44-5.83 mass% (Paragraph 0073), as recited in claims 2 and 9 of the present invention.  Umeyama teaches that conductive materials other than the expanded graphite, such as acetylene black and Ketchen black, can be added to the positive electrode mixture (Paragraph 0096, 0098), as recited in claim 2 of the present invention.  It would be known by one of ordinary skill in the art that expanded graphite has larger volume expansion than any of the conductive agents listed above, as recited in claim 2 of the present invention.  Umeyama also teaches that the expanded graphite can have an average particle size of 
Kuzuo discloses a positive electrode of a battery comprising: a current collector and an electrode mixture on the current collector, wherein the electrode mixture or a layer between the electrode mixture layer and current collector can comprise a heat expandable microcapsule in an amount of 0.01-5 wt% (Paragraphs 0010 and 0021), as recited in claims 2 of the present invention.  Kuzuo also discloses that the electrode mixture can comprise a conductive agent, such as carbon black (Paragraph 0021).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the expanded graphite could be used in the protective layer of Shiozaki as well as the active material layer because Kuzuo teaches that expandable materials in either layer protects the electrode from high temperatures and overheating.  It also would have been obvious to one of ordinary skill in the art to have included the expanded graphite in the amount of 1-5 wt% because both Umeyama and Kuzuo teach that this amount allows for the improvement of battery capacity.  Finally, it would have been obvious to one of ordinary skill in the art to have used an expanded graphite having a particle size of 1-500 microns and an expansion volume of 10-300 mL/g because Umeyama teaches that this results in improved properties of the electrode and improved capacity of the battery.
11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki (JP Publication 2016-127000) in view of Umeyama (U.S. Patent Publication 2015/0333324) as applied to claims 1, 4, 6, 8 and 10 above, and further in view of Schmidt (U.S. Patent Publication 2013/0164635).
The teachings of Shiozaki and Umeyama have been discussed in paragraph 4 above.  Shiozaki states that the conductive material can be carbon black, acetylene black, ketjen black or graphite (Paragraph 0019), as recited in claim 11 of the present invention.
Shiozaki and Umeyama fail to disclose that the expanded graphite is formed by treating a natural graphite with concentrated sulfuric acid and concentrated nitric acid.
Schmidt discloses a lithium sulfur secondary battery comprising: a cathode, an anode and electrolyte, wherein the cathode comprises sulfur, 1-75 wt% of an expanded graphite and further conductive agents (Paragraph 0012).  Schmidt teaches that the expanded graphite can be formed by treating a natural graphite with concentrated sulfuric acid and concentrated nitric acid (Paragraph 0038), as recited in claim 11 of the present invention.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the expanded graphite could be made by treating natural graphite with concentrate sulfuric acid and concentrated nitric acid because Schmidt teaches that this is a common technique for forming this material.  
7.	Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki (JP Publication 2016-127000) in view of Umeyama (U.S. Patent Publication  as applied to claims 2, 5, 7, 9 and 12 above, and further in view of Schmidt (U.S. Patent Publication 2013/0164635).
The teachings of Shiozaki, Umeyama and Kuzuo have been discussed in paragraph 5 above.  Shiozaki states that the conductive material can be carbon black, acetylene black, ketjen black or graphite (Paragraph 0019), as recited in claim 13 of the present invention.
Shiozaki, Umeyama and Kuzuo fail to disclose that the expanded graphite is formed by treating a natural graphite with concentrated sulfuric acid and concentrated nitric acid.
Schmidt discloses a lithium sulfur secondary battery comprising: a cathode, an anode and electrolyte, wherein the cathode comprises sulfur, 1-75 wt% of an expanded graphite and further conductive agents (Paragraph 0012).  Schmidt teaches that the expanded graphite can be formed by treating a natural graphite with concentrated sulfuric acid and concentrated nitric acid (Paragraph 0038), as recited in claim 13 of the present invention.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the expanded graphite could be made by treating natural graphite with concentrate sulfuric acid and concentrated nitric acid because Schmidt teaches that this is a common technique for forming this material.  
Response to Arguments
8.	Applicant’s arguments, filed 2/8/2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, due to the 
	Applicants argue that neither Shiozaki nor Schmidt teach a combination of a lithium composite oxide active material and an expanded graphite or foaming agent.  Applicants argue that since the active material of Schmidt is a sulfur material, the result of this combination would be different than with a lithium composite oxide material.  The reference, Umeyama, has replaced Schmidt to teach the use of an expanded graphite in a cathode that comprises a lithium composite oxide active material.  Thus, Umeyama teaches that an expandable material can be used with a lithium composite oxide active material to result in improved battery output characteristics.  Schmidt is now only relied upon to teach that an expandable material can also be used in a protective material between the current collector and active material.
	Applicants also argue that Kuzuo fails to disclose that the expandable material is an expanded graphite or a foaming agent because Kuzuo teaches the use of a heat expandable microcapsule.  Umeyama is now being used to teach the use of an expanded graphite mixed with a cathode active material consisting of a lithium composite oxide.  Thus, Umeyama is teaching one of the choices of expandable material that is listed in the claims of the present invention.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722